Citation Nr: 1137463	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-33 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pulmonary emboli claimed as secondary to service-connected bilateral deep vein thrombosis of the lower extremities.  

2.  Entitlement to service connection for an acquired psychiatric disorder claimed as secondary to service-connected bilateral deep vein thrombosis of the lower extremities.  

3.  Entitlement to service connection for bilateral orchiectomies, to include a claim that it is secondary to a service-connected bilateral deep vein thrombosis of the lower extremities.  

4.   Whether a reduction in the rating for the Veteran's bilateral deep vein thrombosis of the lower extremities from 50 to 40 percent, effective May 1, 2008, was proper.

5.  Entitlement to a disability rating in excess of 50 percent for bilateral deep vein thrombosis of the lower extremities.  


6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Stephan J. Freeman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, A.O.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from June 1994 to July 1995.      

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and February 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2011, the Veteran and his friend presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

In a statement accompanying the September 2009 Substantive Appeal, the Veteran raised the issue of whether there was clear and unmistakable error (CUE) in the March 1997 rating decision that assigned a combined 50 percent rating for bilateral deep vein thrombosis, protein C deficiency, status post pulmonary emboli, and small intestine resection for bowel infarctions.  In this vein, the Veteran believes that in the March 1997 rating decision the RO failed to explain why separate, compensable evaluations for each of these conditions were not warranted.  Although the issue of CUE in the March 1997 rating decision is raised by the record, it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the CUE issue.  That is referred to the AOJ for appropriate action.  

The Board will proceed to decide the issues of service connection for pulmonary emboli and whether a reduction in the rating for the Veteran's bilateral deep vein thrombosis of the lower extremities was proper.  But the Board is remanding the issues of secondary service connection for an acquired psychiatric disorder and bilateral orchiectomies, entitlement to a disability rating in excess of 50 percent for bilateral deep vein thrombosis of the lower extremities, and entitlement to a TDIU, to the RO in St. Petersburg, Florida, for further development and consideration.  


FINDINGS OF FACT

1.  In a March 1997 rating decision, the RO originally awarded the Veteran a 50 percent disability rating for deep vein thrombosis of the lower extremities, effective November 29, 1996.  

2.  The 50 percent rating for deep vein thrombosis of the lower extremities was in effect from November 29, 1996 to May 1, 2008, a period of more than five years.  

3.  In a March 2007 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected deep vein thrombosis from 50 percent to 40 percent.  After the proposed reduction, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  

4.  In a February 2008 rating decision, the RO formally reduced the 50 percent rating for deep vein thrombosis, and assigned separate 20 percent ratings for the right and left lower extremities, for a combined rating of 40 percent with consideration of the bilateral factor, effective May 1, 2008.

5.  The March 2007 proposal for reduction, the February 2008 final reduction, and the July 2009 Statement of the Case (SOC), all reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344.  The RO did not address whether the May 2006 and February 2007 VA examinations used as a basis for the reduction were full and complete as previous examinations, or whether the evidence demonstrated material improvement reasonably certain to continue under the ordinary conditions of life.  

6.  VA examinations dated in January 1997, May 2006, and February 2007, as well as lay evidence, do not reflect sustained improvement of the deep vein thrombosis disability sufficient to warrant the reduction from 50 to 40 percent under either the old or new criteria.  

7.  With regard to secondary service connection, probative evidence of record demonstrates that the Veteran's pulmonary embolus is the direct result of his service-connected deep vein thrombosis.  


CONCLUSIONS OF LAW

1.  As the RO's reduction of the rating for service-connected deep vein thrombosis of the lower extremities from 50 percent to 40 percent disabling, effective May 1, 2008, was not in accordance with law, the criteria for restoration of the 50 percent rating are met.  38 U.S.C.A. § 1155, 5103, 5103A, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(e), 3.159, 3.344(a), (b), 3.951(a) (2011).

2.  The Veteran's pulmonary emboli is proximately due to or the result of his service-connected deep vein thrombosis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  With regard to the issues of service connection for pulmonary emboli and whether a reduction in the rating for deep vein thrombosis was proper, the Board is granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Governing Laws and Regulations for Secondary Service Connection

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).   

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Analysis - Secondary Service Connection for Pulmonary Emboli

The Veteran requests service connection for pulmonary emboli as secondary to his service-connected bilateral deep vein thrombosis of the lower extremities.  He indicates that he was first diagnosed with pulmonary emboli subsequent to service.  He states that the service-connected deep vein thrombosis created a clot, which in turn created the pulmonary embolism.  He points out that service connection for pulmonary emboli (claimed as a blood clot in the lungs) was previously granted in the earlier March 1997 rating decision as part of his service-connected deep vein thrombosis disability.  However, the Veteran believes that service connection for this disorder was subsequently severed by the RO in the February 2008 rating decision.  See March 2006 claim; September 2009 statement accompanying Substantive Appeal; March 2011 hearing testimony at pages 23-25.  

Upon review of the evidence, service connection for pulmonary emboli is warranted.  In fact, the Board observes that in an earlier March 1997 rating decision, the Veteran was officially service connected for "recurrent bilateral deep vein thrombosis secondary to protein C deficiency, status post pulmonary emboli and small intestine resection for bowel infarction."  In addition, the Board finds that there is competent medical evidence of a relationship between pulmonary emboli and the Veteran's deep vein thrombosis.  38 C.F.R. § 3.310; Velez 11 Vet. App. at 158.  The January 1997 VA examiner assessed that the Veteran was treated for two small pulmonary emboli in August 1995 after complaining of shortness of breath, within a month after service.  The Veteran was then diagnosed with a hypercoagulable state marked by recurrent deep vein thrombosis, bowel infarction, and prior pulmonary emboli.  Thus, his pulmonary emboli and deep vein thrombosis were associated with one another.  In addition, a May 2006 VA examiner noted that the pulmonary embolus had resolved, and the Veteran had not had a recurrence of symptoms.  He was diagnosed with residual pulmonary emboli, right lung, currently not active and no history of recurrence.        

In light of the above, resolving any doubt in the Veteran's favor, the Board concludes the preponderance of the evidence supports a grant of service connection for pulmonary emboli.  38 U.S.C.A. § 5107(b).  The Board emphasizes that it is granting secondary service connection for the Veteran's residual pulmonary emboli on the basis that is the direct result of his service-connected deep vein thrombosis, as opposed to aggravation.  

The appeal is granted as to that issue.  However, the precise nature and extent of the pulmonary emboli is not at issue before the Board at this time.  That is a matter to be considered and addressed when the RO rates the disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Governing Laws and Regulations for Rating Reduction

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.   

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history.  38 C.F.R. § 4.1.  If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  38 C.F.R. § 4.13.  Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e).

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  Where a Veteran's schedular rating has been both stable and continuous for five years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings on account of a disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413, 420-421 (1993).   

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  In fact, the U.S. Court of Appeals for Veterans Claims (Court) has consistently held that when VA reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio and will be set aside.  Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

A readjustment to the Schedule for Rating Disabilities shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated has actually improved.  38 C.F.R. § 3.951(a).  Thus, a rating cannot be reduced solely on the basis of changed rating criteria.

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).     

Analysis - Reduction

In a March 1997 rating decision, the RO originally awarded the Veteran a 50 percent disability rating for deep vein thrombosis of the lower extremities by analogy under Diagnostic Code 7199-7116, effective November 29, 1996.  

The Board observes that Diagnostic Code 7116 no longer exists within the current Rating Schedule (Part 4 of Chapter 38 of the Code of Federal Regulations).  The applicable rating criteria for diseases of the arteries and veins under 38 C.F.R. § 4.104 were amended effective January 12, 1998.  See 62 Fed. Reg. 65,207 (Dec. 11, 1997) (codified at 38 C.F.R. pt. 4).  The criteria for intermittent claudication (Diagnostic Code 7116) were removed because it is a symptom of disease rather than a disease itself.  See 62 Fed. Reg. 65,207, 65,217 (Dec. 11, 1997).  

Under Diagnostic Code 7116, effective prior to January 12, 1998, a disability rating of 20 percent is warranted for minimal circulatory impairment, with paresthesias, temperature changes, or occasional claudication.  A 40 percent disability rating is warranted for well-established cases, with intermittent claudication or recurrent episodes of superior phlebitis.  A 60 percent rating required persistent coldness of extremity with claudication on minimal walking.  A 100 percent rating was warranted if the intermittent claudication was manifested in severe form with marked circulatory changes such as to produce total incapacity or to require house or bed confinement.  38 C.F.R. § 4.104, Diagnostic Code 7116 (1997).

The Notes associated with Diagnostic Code 7116 are set out in pertinent part as follows: Note: The 100 percent rating will not be applied under a diagnosis of intermittent claudication.  Note: The schedular evaluations in excess of 20 percent are for application to unilateral involvement.  With bilateral involvement, separately meeting the requirements for evaluation in excess of 20 percent, 10 percent will be added to the evaluation for the more severely affected extremity only, except where the disease has resulted in an amputation.  The resultant amputation rating will be combined with the schedular rating for the other extremity, including the bilateral factor, if applicable.  38 C.F.R. § 4.104 (1997).

In a February 2008 rating decision, the RO reduced the disability rating for deep vein thrombosis of the lower extremities from 50 to 40 percent, effective May 1, 2008.  The reduction was based on the January 1998 changes in the rating criteria that were noted above.  The reduction was also based on the findings of the May 2006 and February 2007 VA examiners.  The RO implied that the disability had actually improved.  

The Veteran's deep vein thrombosis of the lower extremities was suubsequently rated under Diagnostic Code 7121, post-phlebitic syndrome of any etiology.  Pursuant to Diagnostic Code 7121, asymptomatic palpable or visible varicose veins warrant a noncompensable (0 percent) rating.  A 10 percent evaluation requires intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking with symptoms relieved by elevation of the extremity or compression hosiery.  A 20 percent disability rating is assigned for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is assigned for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation, or eczema, and persistent ulceration.  A 100 percent rating is assigned for massive board-like edema, with constant pain at rest.  38 C.F.R. § 4.104, Diagnostic Code 7121 (2011).  

Effective May 1, 2008, under Diagnostic Code 7121, the RO assigned separate 20 percent ratings for the right and left lower extremity deep vein thrombosis, for a combined rating of 40 percent with consideration of the bilateral factor.  See 38 C.F.R. §§ 4.25 (combined ratings table); 4.26 (bilateral factor).  This constitutes a reduction from the previous 50 percent rating to 40 percent.

So prior to the reduction, the 50 percent rating for the disability under consideration was in effect for more than five years from November 29, 1996 to May 1, 2008.  The reduction in rating, therefore, could not be effected without meeting the requirements of 38 C.F.R. § 3.344(a) and (b).  That is, the greater protections afforded to the Veteran under provisions of 38 C.F.R. § 3.344 (a) and (b) are applicable in the present case.  

Initially, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e).  Specifically, after the proposed reduction from 50 to 40 percent in March 2007, the Veteran was given 60 days to present additional evidence and was notified at his address of record.  The Veteran submitted a February 2008 letter (Notice of Disagreement) from his attorney.  Subsequently, the final rating action was issued in February 2008 and the 50 percent rating was reduced.  In both the proposed reduction and final reduction rating decisions, the RO indicated that it was reducing the evaluation of the Veteran's deep vein thrombosis of the lower extremities from 50 to 40 percent, effective May 1, 2008, based on the changes in the rating criteria.  The effective date of the reduction, May 1, 2008, was effective the last day of the month after expiration of the 60-day period from the date of notice of the February 2008 final rating action, as set for in the applicable VA regulation.  See 38 C.F.R. § 3.105(e) (2011).  As such, all procedural requirements were met.   

However, the March 2007 proposal for reduction, the February 2008 final reduction, and the July 2009 Statement of the Case (SOC), all reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344.  The RO did not address whether the May 2006 and February 2007 VA examinations used as a basis for the reduction were full and complete as previous examinations, or whether the evidence demonstrated material improvement reasonably certain to continue under the ordinary conditions of life.  See 38 C.F.R. § 3.344(a); Kitchens, 7 Vet. App. at 324 (1995); Brown, 5 Vet. App. at 420-421 (1993).  In addition, neither the rating decisions nor the SOC includes a citation to, or discussion of the applicable regulation - 38 C.F.R. § 3.344.  The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, as is the case here, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  Greyzck, 12 Vet. App. at 292; Hayes, 9 Vet. App. at 73; Kitchens, 7 Vet. App. at 324.  

Moreover, the RO indicated in the March 2007 rating decision that the proposed reduction was based in part on changes in the rating criteria.  Regardless, a readjustment to the Schedule for Rating Disabilities shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated has actually improved.  38 C.F.R. § 3.951(a).  Thus, a rating cannot be reduced solely on the basis of changed rating criteria.  Sustained improvement also must be shown.  In this regard, a review of the medical and lay evidence of record including January 1997, May 2006, and February 2007 VA examinations, does not reflect sustained improvement of the deep vein thrombosis vein sufficient to warrant the reduction from 50 to 40 percent under either the old or new rating criteria.  See 38 C.F.R. § 3.344(a).  These records reveal that the Veteran takes Coumadin to control his deep vein thrombosis.  He recently increased his dosage.  Consistent reports of daily swelling of the lower extremities, edema, discoloration of the ankles, hyperpigmentation, pain, as well as "moderate" limitations, are all documented.  This evidence fails to demonstrate sustained improvement.   

In fact, some of the evidence may reveal a worsening of his deep vein thrombosis of the lower extremities disability.  Nonetheless, the issue of whether the Veteran is entitled to an increased disability rating in excess of 50 percent for deep vein thrombosis of the lower extremities is being remanded for further development in the present decision.  The Board will address the merits of the Veteran's increased rating claim only when the case returns to the Board after completion of this additional development, which includes VA securing a more current VA examination to rate the severity of the Veteran's deep vein thrombosis disability.  

Accordingly, the 50 percent rating assigned for bilateral deep vein thrombosis of the lower extremities under Diagnostic Code 7199-7116 is restored, effective May 1, 2008.    

ORDER

As the reduction in the rating from 50 to 40 percent for the Veteran's bilateral deep vein thrombosis of the lower extremities was not proper, restoration of the 50 percent rating is granted, effective May 1, 2008.  

Service connection for pulmonary emboli as secondary to service-connected deep vein thrombosis of the lower extremities is granted.  


REMAND

Before addressing the merits of the issues of secondary service connection for an acquired psychiatric disorder and bilateral orchiectomies, entitlement to a disability rating in excess of 50 percent for bilateral deep vein thrombosis of the lower extremities, and entitlement to a TDIU, the Board finds that additional development of the evidence is required.

First, the Veteran's VA treatment records on file from the VA medical Center (VAMC) in Bay Pines, Florida, only date to January 2008, over three years ago.  It appears that since then he has received additional relevant treatment, these records should be obtained.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Second, the RO has already secured records pertinent to the Veteran's Social Security Administration (SSA) disability appeal, dated prior to a March 2008 SSA denial of disability benefits for the Veteran's deep vein thrombosis.  But at the hearing, the Veteran testified that his SSA disability appeal had been granted in August 2009 for his deep vein thrombosis, and possibly for other disorders.  See March 2011 hearing testimony at pages 31-33.  Any SSA disability records dated since March 2008 should be obtained before deciding his appeal since these records may specifically concern the disorders on appeal.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  VA has a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Although disability determinations by the SSA are not controlling on VA, they are pertinent to the adjudication of a claim for VA benefits and VA has a duty to assist the Veteran in gathering these records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  In fact, as to TDIU, the Court has indicated that a SSA determination is critical to a determination of the Veteran's ability to engage in substantially gainful employment.  Martin v. Brown, 4 Vet. App. 134, 140 (1993).  VA must make as many requests as necessary to obtain "relevant" SSA records, unless a determination is made that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Thus, a remand is warranted to obtain these records.  

Third, the May 2006 VA examiner noted that the Veteran is undergoing training under VA's Chapter 31 vocational rehabilitation program.  See May 2006 VA examination at page 2.  When the Veteran reports that he was seen by a vocational rehabilitation counselor, the Board is on notice of the existence of those records and is obliged to obtain and consider them.  See Moore v. Gober, 10 Vet. App. 436 (1997).  These records would be pertinent to his TDIU claim.  Thus, the RO should obtain these records and associate them with the claims folder.   

Fourth, a new VA examination and opinion is needed to determine if the Veteran has a current acquired psychiatric disorder that is proximately due to or chronically aggravated by his service-connected deep vein thrombosis.  In this regard, VA must provide a VA medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim.  A medical examination or medical opinion is necessary if there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(1), (2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-85 (2006).  

In this respect, in light of conflicting and inconclusive evidence of record, a new VA examination addressing secondary service connection is necessary.  Previously, a May 2006 VA psychiatric examiner assessed that the Veteran had a depressive disorder secondary to his general medical condition (including his service-connected deep vein thrombosis).  In contrast, a different  February 2007 VA psychiatric examiner assessed that the Veteran did not have depression, but was merely "frustrated."  This examiner remarked the Veteran did not meet the criteria for an Axis I or Axis II disorder.  In addition, a February 2007 VA psychiatric consult diagnosed the Veteran with cocaine dependence and cannabis dependence, but no other psychiatric disorder was mentioned.  Notably, it was suspected the Veteran had "secondary gains" in his seeking mental health treatment to support his disability claim.  For his part, the Veteran reports receiving medical treatment and medication for depression.  In light of these conflicting and inconclusive findings, a new VA examination and opinion is needed to determine if the Veteran has a current acquired psychiatric disorder proximately due to or chronically aggravated by his service-connected deep vein thrombosis.  Furthermore, in the sense of fairness and objectivity, the examiner should be (if possible) a mental health professional who has not previously examined the Veteran.

Fifth, a more current VA examination is warranted to determine the extent and severity of the service-connected deep vein thrombosis of the lower extremities.  His last VA examination for this disability was in February 2007, over four years ago.  The Veteran stated at the hearing that his deep vein thrombosis disability continues to worsen.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his deep vein thrombosis of the lower extremities.  38 C.F.R. § 3.327(a) (2011).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  Secure any relevant VA treatment records dated after January 2008 from the VAMC in Bay Pines, Florida.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no VA records are available, a response to that effect is required and should be documented in the file.

2.  Request from the SSA all records associated with the Veteran's disability claim after the last March 2008 SSA denial.  Although previously denied, the Veteran has stated that his SSA disability appeal was recently granted in August 2009 for his deep vein thrombosis and possibly other disorders.  Request copies of the SSA disability determination and all medical records considered since March 2008.  If no records are available or do not exist, a response to that effect must be documented in the claims file, and the Veteran must be notified.

3.  Secure the Veteran's Chapter 31 vocational rehabilitation folder including any counselor's assessment and associate it with the claims folder.  

4.  After completion of instructions 1, 2, and 3 above, schedule the Veteran for a VA examination by a mental health examiner to determine the nature and etiology of any current psychiatric disorder present.  In the sense of fairness and objectivity, and to the extent possible, the examiner should be a mental health professional who has not previously examined the Veteran.  Advise the Veteran that failure to report for his scheduled VA examination, without good cause, may have adverse consequences on his claim.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

Based on the examination, interview, and comprehensive review of the claims file, the examiner is asked to provide an opinion responding to the following questions:

A) Is it at least as likely as not (50 percent or more probable) that any current psychiatric disorder is proximately due to or the result of the Veteran's service-connected deep vein thrombosis?  

B) Is it at least as likely as not (50 percent or more probable) that a current psychiatric disorder is chronically aggravated or worsened by the Veteran's service-connected deep vein thrombosis, regardless of the date of onset of either disorder?  If and only if the examiner finds that there is chronic aggravation or worsening of any current acquired psychiatric disorder, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

C) In making these determinations, please review the following: a May 2006 VA psychiatric examiner noted that the Veteran had a depressive disorder secondary to his general medical condition (including his service-connected deep vein thrombosis).  In contrast, a different  February 2007 VA psychiatric examiner assessed that the Veteran did not have depression, but was merely "frustrated."  This examiner remarked the Veteran did not meet the criteria for an Axis I or Axis II disorder.  In addition, a February 2007 VA psychiatric consult diagnosed the Veteran with cocaine dependence and cannabis dependence, but no other psychiatric disorder was mentioned.  Notably, it was suspected the Veteran had "secondary gains" in his seeking mental health treatment to support his disability claim.  For his part, the Veteran reports receiving medical treatment and medication for depression.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible.

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected deep vein thrombosis of the lower extremities.  He is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating.  The examination should include any diagnostic testing or evaluation deemed necessary.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  The examiner should also discuss how the Veteran's service-connected deep vein thrombosis of the lower extremities impacts his employability and daily life.  

6.  After completion of the above, and any additional notice or development deemed necessary, readjudicate the issues of secondary service connection for an acquired psychiatric disorder and bilateral orchiectomies, entitlement to a disability rating in excess of 50 percent for bilateral deep vein thrombosis of the lower extremities, and entitlement to a TDIU.  If the claims are not granted to the Veteran's satisfaction, send him and his attorney a Supplement Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


